 



Exhibit 10.3
MANUFACTURING AGREEMENT
     THIS MANUFACTURING AGREEMENT (the “Agreement”), effective as of the 1st day
of January, 2006, (the “Effective Date”), is by and between ALCON
PHARMACEUTICALS LTD., a Swiss corporation with its principal offices at Bösch
69, P.O. Box 62, 6331 Hünenberg, Switzerland (hereinafter referred to as
“ALCON”) and LIFECORE BIOMEDICAL, INC., a Minnesota corporation with its
principal offices at 3515 Lyman Blvd., Chaska, MN 55318 (hereinafter referred to
as “SELLER”).
WITNESSETH:
     WHEREAS, ALCON is desirous of entering into a contract supply arrangement
with SELLER with respect to Sodium Hyaluronate as specifically described in the
Product Specifications referenced in Article 1.02 (the “Product”), which Product
shall be used by ALCON to manufacture ALCON’s finished VISCOAT® ophthalmic
viscoelastic solution (the “Alcon Finished Product”), and SELLER is willing to
enter into such an arrangement with ALCON, all on the terms and conditions set
forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants, promises, and
agreements herein contained, it is mutually agreed as follows:
ARTICLE I
MANUFACTURING AND SALE
     1.01 During the term of this Agreement, SELLER agrees that it shall
manufacture for and sell to ALCON (or its Affiliate) on a non-exclusive basis,
and ALCON agrees that it (or its Affiliate) shall, on a non-exclusive basis,
purchase and accept from SELLER the Product as set forth in the terms of this
Agreement. “Affiliate” means any legal entity that directly or indirectly owns,
is owned by, or is under common control with the party specified.
     1.02 SELLER agrees that it shall manufacture the Product and perform all of
its obligations hereunder in accordance with (a) the written specification for
the Alcon Product numbers BE.Q02.7SPSHCC.S0032A and BE.Q02.7SPSHCC.S0032B, as
amended or supplemented from time to time (the “Product Specifications”) and
quality control testing procedures corresponding to SELLER’S product numbers
10025 and 80349, (b) Standard Purchase Description number BE.Q02.7SPDCC.S0042A
for the Product (“SPD”), as amended or supplemented from time to time, (c) the
current good manufacturing practices applicable to the manufacturing of the
Product as defined by Good Manufacturing Practices and Quality System
Regulations as promulgated under the United States Federal Food, Drug, and
Cosmetic Act, 21 U.S.C. § 301 et seq, as amended (the “FFDCA”), at 21 CFR
Part 820 and European Directive 93/42/EEC of 14 June 1993, the Medical Device
Directive (including Annex 1 thereof), and applicable national implementing
laws, regulations and guidelines, and including ISO 13485 standard, ISO 14971,
EN 46001, EN 46002 and EN 724 standards, (d) the procedures, terms and
conditions set forth in Exhibit “A” hereto, and (e) all other applicable laws,
rules and regulations (the foregoing clauses (a) through (e) collectively, the
“Product Standards”). The parties acknowledge that the Product Specifications
and the SPD referenced above are the versions in

 



--------------------------------------------------------------------------------



 



effect on the Effective Date; however, the parties agree that the Product
Specifications and the SPD may be updated from time to time with the written
agreement of the parties as a separate change control process. In that event,
the referenced Product Specifications and SPD will automatically be superceded
and replaced by the new Product Specifications and SPD.
     1.03 Except as otherwise expressly set forth herein, all raw materials and
packaging components necessary to manufacture the Product will be supplied by
SELLER.
     1.04 From time to time SELLER may recommend to ALCON changes in the design,
processes or procedures relative to the manufacturing, packaging and/or labeling
of the Product. In the event any of said recommendations are adopted by ALCON
pursuant to Exhibit “A” attached hereto, they shall be deemed to amend the
Product Specifications. For the avoidance of doubt, SELLER may not change the
design, processes or procedures relative to the manufacture of the Product,
including the materials or components thereof, in any respect without the prior
written consent of ALCON as set forth in the preceding sentence. ALCON shall
assess any requested changes based on the potential risk and will not
unreasonably withhold or delay consent.
     1.05 SELLER shall conduct all manufacturing of the Product at its facility
located at Chaska, Minnesota, or such other facility as the parties may agree.
SELLER shall supply all equipment or machinery used by SELLER in the production,
packaging, labeling, holding or quality control testing of the Product, unless
specified otherwise herein, and shall maintain its facilities, including such
equipment, in a state of repair and operating efficiency consistent with the
requirements of the Product Standards. SELLER shall obtain and maintain during
the term hereof all government and regulatory authority licenses, permits,
registrations, and approvals required in order to manufacture the Product
pursuant to the terms hereof, including, without limitation, to the extent
applicable, registration as a device establishment and submission to the FDA of
a device list pursuant to 21 CFR 807.20, and compliance with the Medical Device
Directive (including Annex 1 thereof).
ARTICLE II
FORECASTS, ORDERS AND DELIVERY
     2.01 During the term of this Agreement, SELLER agrees that it will sell to
ALCON and ALCON agrees that it will purchase from SELLER, such requirements of
the Product that ALCON orders pursuant to the terms of this Agreement.
     2.02 ALCON shall furnish SELLER with a written updated six (6) month
rolling forecast of the quantities of the Product that ALCON intends to order
from SELLER during the next following six (6) months. It is understood and
agreed that any forecasts issued to SELLER by ALCON pursuant to the terms
hereof, shall not be binding nor constitute a firm order of the Products. The
ordering of Products shall be by means of individual purchase orders and change
orders thereto (hereinafter referred to collectively as “Purchase Order(s)”),
issued from time to time by ALCON’s procurement personnel and ALCON’s
subcontractors who are authorized herein to do so. ALCON’s sole liability to
SELLER shall be limited to actual quantities ordered against individual Purchase
Orders. In the event that the terms of any Purchase Order are not consistent
with those of this Agreement, then the terms of this Agreement will prevail.

2



--------------------------------------------------------------------------------



 



     2.03 If ALCON requests changes to any Purchase Order after receipt thereof
by SELLER, SELLER shall be obligated to comply with all changes to Purchase
Orders that increase or decrease by twenty percent (20%) or less the aggregate
quantity of Product ordered by ALCON for the relevant period. SELLER shall
exercise its best efforts to comply with all other changes to Purchase Orders
that ALCON may request.
     2.04 In the event SELLER discovers that there is a likelihood that it will
fail to deliver a shipment of Product on the date set forth in a Purchase Order,
SELLER shall notify ALCON within five (5) business days of the discovery of such
failure. Furthermore, in the event that because of SELLER’s failure to timely
deliver a shipment of Product as set forth herein, ALCON is forced to purchase a
Product equivalent from a third party, ALCON shall have the right to terminate
all or a portion of the Purchase Order related to the Product delivery in
question.
     2.05 SELLER shall deliver the quantities of each Product set forth in each
Purchase Order on the delivery date specified therein. All shipments shall be
F.C.A. (INCOTERMS 2000) SELLER’S facilities, at which point all title to, and
risk of loss of, the Products shall pass to ALCON (or its Affiliate issuing the
purchase order). SELLER shall not be liable for any delay in shipment of the
Product that is beyond the reasonable control of SELLER.
     2.06 ALCON shall purchase a minimum of ** of Product during each 12-month
period of this Agreement (Minimum Volume). If ALCON fails to purchase the
Minimum Volume, ALCON shall pay to SELLER, pursuant to the terms of
Paragraph 3.02, the difference between the Minimum Volume and the volumes
actually purchased by ALCON as of the end of each such 12 month period.
ARTICLE III
PRICE AND TERMS OF PAYMENT
     3.01 ALCON shall pay SELLER for the Product in accordance with the
following price schedule:

          Year   Price-USD    
 
       
2006
  USD **    
2007
  USD **    
2008
  USD **    

 

**   The appearance of a double asterisk denotes confidential information that
has been omitted from the exhibit and filed separately, accompanied by a
confidential treatment request, with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934.

3



--------------------------------------------------------------------------------



 



     3.02 ALCON will pay for the Product within thirty (30) days of the date of
SELLER’s invoice.
     3.03 If the Product Specifications are changed in accordance with the terms
hereof and said change affects SELLER’s costs to manufacture the Product, a
revised price for the Product shall be determined by mutual agreement of the
parties, provided that SELLER shall not withhold its agreement to any revised
price proposed by ALCON if such revised price includes reimbursement of SELLER’s
reasonably documented increased costs to manufacture the Product as a result of
such changes.
     3.04 ALCON agrees that any sales taxes, gross receipts or similar taxes
that are assessed as a result of this Agreement (except taxes on SELLER’s net
income), including, without limitation, Value Added Tax, are the responsibility
and liability of ALCON, and will not be transferred to, or paid by, SELLER, in
any form.
ARTICLE IV
RECORDS
     4.01 SELLER agrees to maintain accurate records of Product production,
shipment, and such other records as are required by the Product Standards,
including any requirements applicable to electronic records and signatures (21
CFR Part 11), or otherwise mutually agreed upon by the parties for such period
as may be required by applicable laws (and in any case for a minimum of six
years), and shall provide to ALCON, upon ALCON’s request, copies of all such
records. The obligations of SELLER under this Paragraph 4.01 shall survive the
expiration or termination for whatever reason of this Agreement for a period of
six years.
ARTICLE V
WARRANTIES INDEMNITIES, AND INSURANCE
     5.01 SELLER warrants that Product delivered to ALCON under this Agreement
(a) shall have been manufactured, packaged, labeled, held and shipped in
accordance with the written Product Specifications and quality control testing
procedures for the Product; and (b) shall conform to the current good
manufacturing practices applicable to the manufacturing of the Product as
defined in Article 1.02; (c) shall conform to the procedures, terms and
conditions set forth in Exhibit A; and (d) shall conform to the Product
Standards as defined in Article 1.02; and (e) will be free from defects in
material and workmanship for a period of twelve (12) months from delivery to
ALCON. SELLER also warrants to ALCON that SELLER has not been debarred and is
not subject to debarment and will not use in any capacity, in connection with
the services to be performed under this Agreement, any person who has been
debarred pursuant to section 306 of the FFDCA, 21 U.S.C. § 335a, or who is the
subject of a conviction described in such section (or undergoes any analogous
proceedings under foreign law). SELLER shall not be obligated under the
foregoing warranty if any nonconformance in the Product results from ALCON’s
mishandling, misuse or improper storage of the Product.
     5.02 ALCON shall have a period of ninety (90) days from date of receipt to
inspect and reject, by written notice to SELLER, any Product shipment on the
grounds that it does not comply with the warranty set forth in Paragraph 5.01.
In the event ALCON rejects any Product

4



--------------------------------------------------------------------------------



 



as a result of such non-compliance, ALCON shall return such rejected Product (or
a sample thereof) to SELLER for further testing. If SELLER confirms that such
returned Product fails to comply with the warranty set forth in Paragraph 5.01,
SELLER shall, promptly replace such Product with substitute Product that
complies with the warranty set forth in Paragraph 5.01 at SELLER’s own cost and
expense. Such replacement of the Product by SELLER shall be ALCON’s sole and
exclusive remedy, and SELLER’s sole and exclusive liability, with the exception
of any indemnification obligations pursuant to Article 5.04, for any breach of
the warranty set forth in Paragraph 5.01. If there is any dispute between the
parties concerning whether any Product complies with the warranty set forth in
Paragraph 5.01 at the time of delivery to ALCON, such dispute shall be referred
for decision to an independent expert to be appointed by agreement between
SELLER and ALCON. The costs of such independent expert shall be borne by SELLER
if the testing confirms the non-conformity and otherwise by ALCON. The decision
of such independent expert shall be in writing and, save for manifest error,
shall be binding on both SELLER and ALCON. Acceptance by ALCON of any Product
pursuant to this Article V shall not in any way affect ALCON’s rights under the
warranty provisions of this Agreement.
     5.03 ALCON will indemnify and hold SELLER harmless from and against any and
all liability, damage, loss, cost or expense resulting from any third party
claim(s) made or suits brought against SELLER to the extent arising out of
(a) any sale or other distribution of the ALCON Finished Product except to the
extent that the claim arises out of SELLER’s breach, negligent act or omission,
or willful act or omission as described in Article 5.04; or (b) any negligent or
willful act or omission of ALCON in relation to the promotion, distribution,
sale or use of the Product which SELLER manufactured hereunder and which
complies with the warranty set forth in Paragraph 5.01 hereof. Upon the filing
of any such claim or suit, SELLER shall immediately notify ALCON thereof and
shall permit ALCON, at its cost, to handle and control such claim or suit;
provided, however, that SELLER may, at its own expense, retain such additional
attorneys as it may deem necessary. SELLER’s attorneys will be permitted by
ALCON and their attorneys to reasonably observe and/or participate in all
aspects of the defense of such claims or suits. ALCON shall not settle or
consent to an entry of judgment in any such claims or suits without the prior
written consent of SELLER, which shall not be unreasonably withheld.
     5.04 SELLER will indemnify and hold ALCON harmless from and against any and
all liability, damage, loss, cost, or expense resulting from any third party
claims made or suits brought against ALCON to the extent arising out of
(a) SELLER’s breach of any representation or warranty set forth in Article 5.01;
or (b) any negligent or willful act or omission of SELLER in relation to the
manufacture or delivery of the Product hereunder. Upon the filing of any such
claim or suit, ALCON shall immediately notify SELLER thereof and shall permit
SELLER, at its cost, to handle and control such claim or suit; provided,
however, that ALCON may, at its own expense, retain such additional attorneys as
it may deem necessary. ALCON’s attorneys will be permitted by SELLER and their
attorneys to reasonably observe and/or participate in all aspects of the defense
of such claims or suits. SELLER shall not settle or consent to an entry of
judgment in any such claims or suits without the prior written consent of ALCON,
which shall not be unreasonably withheld.

5



--------------------------------------------------------------------------------



 



     5.05 SELLER, at the time of signing, shall furnish ALCON with a Certificate
of Insurance (provided by an insurance carrier(s) reasonably acceptable to
ALCON) evidencing that SELLER has in effect and shall throughout the term of
this Agreement maintain comprehensive General Liability insurance coverage
including Products Liability and Blanket Contractual, affording a limit of IUD
5,000,000 Bodily Injury/Property Damage Liability per occurrence and in the
aggregate. SELLER’s insurance policies shall name ALCON as an additional insured
party and shall be endorsed to provide that ALCON shall be notified at least
sixty (60) days in advance of any material change or cancellation of insurance.
     5.06 Except as specifically set forth in this agreement, SELLER makes no
warranties with respect to the Product, express or implied, including without
limitation, any warranty of merchantability, fitness for a particular purpose or
non-infringement.
     5.07 The provisions of this Article V shall survive the expiration or
termination for whatever reason of this Agreement.
ARTICLE VI
CONFIDENTIALITY
     6.01 All information, including, without limitation, know-how, furnished by
or on behalf of one party hereto (the “Disclosing Party”) to the other party
hereto (the “Receiving Party”) either in connection with the discussions and
negotiations pertaining to, or in the course of performing, this Agreement (the
“Confidential Information”) shall he kept confidential by the Receiving Party
and the Receiving Party shall not make use of said Confidential Information,
except for purposes authorized by this Agreement, nor disclose the same to any
person or firm unless previously authorized in writing by the Disclosing Party
to do so; provided, however, that the Receiving Party may disclose such
Confidential Information to its responsible officers and employees who require
said information for the purposes contemplated by this Agreement, provided that
said officers and employees shall be subject to like obligations of
confidentiality.
     6.02 Any other provision hereof to the contrary notwithstanding, it is
expressly understood and agreed by the parties hereto that the obligations of
confidence and non-use set forth in Paragraph 6.01 shall not apply to any
information which:

  (a)   is lawfully, at the time of disclosure or thereafter so becomes, a part
of the public domain;     (b)   is independently discovered or developed by, or
otherwise in the lawful possession of, the Receiving Party without the use of
Confidential Information belonging to the Disclosing Party, as shown by its
written records;     (c)   is lawfully disclosed to the Receiving Party by a
third party who is not in violation of an obligation of confidentiality to the
Disclosing Party relative to said information; or     (d)   is, by mutual
agreement of the parties hereto, released from a confidential status; or

6



--------------------------------------------------------------------------------



 



  (e)   the Receiving Party must disclose pursuant to applicable laws,
regulations or court order, provided that the Receiving Party gives the
Disclosing Party reasonable notice of its intent to disclose such information.

     6.03 Neither party shall use the name of the other party in any discussions
with third parties, advertising, press release, sales literature, or
fund-raising efforts without the prior written consent of the other party.
     6.04 The provisions of this Article VI shall survive the expiration or
termination for whatever reason of this Agreement
ARTICLE VII
TERM AND TERMINATION
     7.01 Unless terminated in accordance with the provisions of Paragraph 7.02
below, the term of this Agreement shall be for a period of thirty-six
(36) months starting from the Effective Date and shall cover all Purchase Orders
issued during such term.
     7.02 This Agreement may be terminated as follows:

  (a)   By either party, immediately upon written notice to the other, if the
other party becomes insolvent or seeks protection under any bankruptcy,
receivership, trust deed, creditors arrangement, composition or comparable
proceeding, or if any such proceeding is instituted against the other party
which proceeding remains undismissed for a period of thirty (30) days; or    
(b)   By either party, in the event that the other party fails to perform or
otherwise breaches any of its material obligations hereunder (except to the
extent permitted by Paragraph 8.01 due to a Force Majeure Event), by giving
notice of its intent to terminate and stating the grounds therefor. The party
receiving such notice shall have sixty (60) days from the receipt thereof to
cure the failure or breach, after which sixty (60)-day period this Agreement
shall terminate if said failure or breach has not been cured. In no event,
however, shall such notice of intention to terminate be deemed to waive any
rights to damages or any other remedy which the party giving notice of breach
may have as a consequence of such failure or breach.

     7.03 The termination or expiration of this Agreement for any reason shall
be without prejudice to any rights that shall have accrued to the benefit of a
party, and shall not relieve either party from any obligation or liability
arising, prior to such termination or expiration and all provisions which are
expressed to survive this Agreement, including this Paragraph 7.03, shall remain
in full force and effect after any termination or expiration.

7



--------------------------------------------------------------------------------



 



ARTICLE VIII
GENERAL PROVISIONS
     8.01 Force Majeure. The provisions of this Agreement are binding upon the
parties hereto except where prevented, delayed or interfered with by causes
beyond the reasonable control of the non-performing party, including, without
limitation, riot, terrorism, war or hostilities between nations, governmental
action (other than action taken in response to violation or failure to act of a
party or any of its Affiliates with respect to any law or governmental
regulation, in which case the party at fault shall not be permitted to claim the
benefit of this Paragraph 8.01), acts of God (including, for example, floods,
windstorms, earthquakes and other natural disasters), fire, accidents, and
strikes and other labor disputes (a “Force Majeure Event”). The party affected
by a Force Majeure Event shall give notice to the other party of such Force
Majeure Event promptly after the occurrence thereof, stating therein the nature
of the suspension of performance and reasons therefor. Such party shall use its
best efforts to resume performance as soon as reasonably possible. Upon
restoration of the affected party’s ability to perform its obligations
hereunder, the affected party shall give immediate notice to the other party.
Under no circumstances shall a Force Majeure Event relieve either party of any
obligation hereunder for a period of more than ninety (90) days.
     8.02 Assignment: Successors In Interest. Neither party shall be entitled to
sell, assign, transfer, or otherwise dispose of this Agreement or any of its
rights or duties hereunder without the prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed provided, however,
that without such consent either party may assign this Agreement, in whole or in
part, to an Affiliate of such party. Any purported assignment or transfer in
violation of this Paragraph shall be void ab initio and of no force or effect.
This Agreement shall be binding upon and inure to the benefit of and be
enforceable by and against the successors and permitted assigns of ALCON and
SELLER, as the case may be.
     8.03 Entire Understanding. This Agreement shall constitute the entire
agreement between parties hereto and shall supersede any other agreements,
whether oral or written, expressed or implied, as they pertain to the subject
matter hereof (including but not limited to the Hyaluronate Purchase Agreement
dated March 28, 1990, as amended, between Lifecore Biomedical, Inc. and Alcon
Pharmaceuticals Ltd., including the renewal of the Hyaluronate Purchase
Agreement and terms sheet dated December 22, 2004), and shall supersede any
conflicting preprinted portions of SELLER’s quotation and acknowledgment forms.
This Agreement may not be changed or modified except as specifically and
mutually agreed upon in writing.
     8.04 Relationship.

  (a)   The relationship created by this Agreement shall be strictly that of
independent contractors and shall not constitute a partnership, joint venture or
agency. Neither party is hereby constituted an agent nor legal representative of
the other party for any purpose whatsoever and is granted no right or authority
hereunder to assume or create an obligation, expressed or implied, or to make
any representation, warranties or guarantees, except as are expressly granted or
made in this Agreement.

8



--------------------------------------------------------------------------------



 



      All persons employed by a party shall be employees of such party and not
of the other party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such party.     (b)   Neither
SELLER nor ALCON has relied in any way upon the other, directly or indirectly,
or any legal, financial or similar professional advice relating to its execution
of this Agreement, and each has sought such advice on its own behalf from
professionals of its choice.

     8.05 Litigation. In the event that the Parties hereto become involved in
litigation with one another with reference to all or any part of the subject
matter of this Agreement, or with reference to any issue connected with or
related thereto, the unsuccessful party in such litigation shall pay the legal
fees, costs and expenses, including, without limitation, all reasonable and
verifiable attorneys’ fees, of the successful party. This Paragraph shall
survive the expiration or termination for whatever reason of this Agreement.
     8.06 Notice. Any notice required hereunder may be served by either party on
the other by sending same, by first class or certified mail to the address first
set forth above or such other address as either party may subsequently designate
to the other in writing as the address for mailing notice(s) under this
Agreement. This Paragraph shall survive the expiration or termination for
whatever reason of this Agreement.
     8.07 Waiver. The parties hereto mutually agree that a waiver by either
party of any right hereunder or the failure to perform or breach of any of the
terms of this Agreement by the other party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by such other party.
     8.08 Governing Law. This Agreement is to be performed in accordance with
the laws of Delaware, USA and shall be construed and enforced in accordance with
the laws of Delaware, USA excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The parties further
agree to exclude the application to this Agreement of the United Nations
Convention on Contracts for the International Sale of Goods. This Paragraph
shall survive the expiration or termination for whatever reason of this
Agreement.
     8.09 Severability. The illegality, invalidity or unenforceability of any
provision (or any part thereof) of this Agreement shall not affect or limit the
legality, validity or enforceability of any other provision or the other parts
of such provision as the case may be, provided the rights or obligations of
either party under this Agreement will not be materially and adversely affected
thereby. In lieu of any such illegal, invalid or unenforceable provision, there
shall be added automatically as a part of this Agreement a legal, valid and
enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and reasonably acceptable to the
parties.
     8.10 Subcontracting. SELLER shall be responsible for identifying and
qualifying all sub-contractors of materials, testing and services necessary to
manufacture the Product. Unless

9



--------------------------------------------------------------------------------



 



the parties agree otherwise, SELLER shall remain solely liable for the
performance of any of SELLER’s obligations by its approved subcontractor.
     8.11 Further Assurance. Each party shall execute such other instruments,
give such further assurance and perform such acts which are or may become
necessary or appropriate to effectuate and carry out the provisions of this
Agreement.
     8.12 Remedies Cumulative. Except as provided herein, each and every right
granted hereunder and the remedies provided for under this Agreement are
cumulative and are not exclusive of any remedies or rights that may be available
to any party at law, in equity, or otherwise.
     8.13 No Benefit to Others. Except as provided in Paragraphs 5.03 and 5.04,
the provisions set forth in this Agreement are for the sole benefit of the
parties hereto and their successors and permitted assigns, and they shall not be
construed as conferring any rights on any other persons or entities.
     8.14 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile signatures and such signatures shall be deemed to bind
each party hereto as if they were original signatures.
[The remainder of this page has been intentionally left blank]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed by their duly authorized representative.

                     
 
                    ALCON PHARMACEUTICALS LTD.                
 
                   
 
                   
By:
  /s/ JOANNE BECK

 
Name: Joanne Beck
Its: General Manager       By:   /s/ STEFAN BASLER

 
Name: Stefan Basler
Its: Finance Manager    
 
                    LIFECORE BIOMEDICAL, INC.                
 
                   
 
                   
By
  /s/ LARRY HIEBERT
 
Name: Larry Hiebert
Its: Vice President of Operations                

11



--------------------------------------------------------------------------------



 



EXHIBIT “A”

1.   Ownership and Maintenance of Regulatory Approvals: ALCON shall own and
maintain all regulatory applications, notifications, and dossiers with respect
to the ALCON Finished Product (or any other ALCON product that results from use
of the Product), including, without limitation, PMAs, 510(k)s, Technical Files
and other marketing authorizations. SELLER shall provide ALCON with all data and
information necessary or reasonably useful to maintain such regulatory
approvals, including, without limitation, chemistry, manufacturing and control
data.   2.   Device Master Record and Device History Record: To the extent
applicable, ALCON shall maintain an accurate Device Master Record for the ALCON
Finished Product in accordance with 21 CFR 820.181 and grant to SELLER a right
of access to the Device Master Record as reasonably necessary to manufacture the
Product. SELLER shall maintain a Device History Record (DHR) in accordance with
21 CFR 820.184 and shall provide ALCON with a right to audit and obtain copies
of the DHR as may be necessary or reasonably useful to comply with requirements
of the FDA or other governmental or regulatory authorities.   3.   Quality
System Requirements: SELLER shall have in place and maintain for the duration of
the contract, a Quality System that is in compliance with ISO 13485, and EN 724
standards and, where applicable, that has been inspected and determined to be
satisfactory by a European Union Notified Body in accordance with the Medical
Device Directive 93/42/EEC. SELLER shall make available to ALCON all relevant
documentation, reports, decisions, registrations and Surveillance Audit Reports,
upon request.   4.   Changes to the Technical File: Changes in specifications,
manufacturing or packaging agreed to by ALCON and SELLER may result in
amendments to the Technical File. As necessary, the amendments will be submitted
to the affected Notified Body within the requested time frame.   5.   It is
understood that ALCON’s Notified Body is not obligated to accept any non-EU
Notified Body registrations or certifications and may elect to perform
inspections or audits of SELLER.   6.   Labeling: SELLER shall be responsible
for labeling the Product in accordance with applicable Good Manufacturing
Practices Regulations or other applicable standards.       To the extent
applicable, SELLER shall be responsible for placing labeling on the Product in
accordance with artwork and drawings provided by ALCON.   7.   Product or
Manufacturing Chances Informed Prior to Implementation:

  (a)   SELLER shall be responsible for manufacturing, packaging and labeling
the Product in accordance with the Product Specifications. SELLER agrees to
promptly incorporate all changes to the Product Specifications implemented

A-1



--------------------------------------------------------------------------------



 



      pursuant to this Section, consistent with appropriate manufacturing
procedures and regulatory requirements.     (b)   ALCON from time to time may
amend or supplement the Product Specifications, in its sole discretion, for the
purpose of complying with applicable laws, rules and regulations. In addition,
ALCON may amend or supplement the Product Specifications for any other reason,
with the prior written approval of SELLER, which consent shall not be
unreasonably delayed or withheld. ALCON shall notify SELLER in writing of any
such amendment or proposed amendment, as the case may be. In the event that
SELLER shall fail to notify ALCON in writing of its approval or disapproval
thereof within ten (10) days after receipt thereof, then SELLER shall be deemed
to have given its prior written approval thereof.     (c)   In the event that
ALCON shall amend the Product Specifications, ALCON shall, if required,
(i) amend the PMA, Technical File or other registration relevant to the intended
use of the Product, (ii) obtain any required approval of such amendment, or
(iii) file a 510(k) notification or any other required regulatory submission,
and (iv) reimburse SELLER for reasonable costs actually incurred by SELLER in
connection with such change, including, without limitation, reasonable costs of
obsolescence of raw materials, goods-in-process, packaging materials and
finished goods not suitable.

8.   Customer Complaint Handling/Post Marketing Vigilance: ALCON will handle,
process and respond to all customer complaints related to the Alcon Finished
Product, including complaints related to the Product included therein, for all
markets. ALCON and SELLER shall maintain complaint files regarding the Product,
including, without limitation, any Product quality complaints for such period as
may be required by applicable law. All complaints received by SELLER relating to
a Product provided to ALCON will be promptly forwarded, in no event later than
ten (10) days after receipt thereof, to ALCON for appropriate and timely
reporting and response in accordance with applicable law, including, without
limitation, medical device adverse event reporting pursuant to 21 CFR Part 803
or near incident or incident reporting pursuant to European Community Medical
Devices Vigilance System requirements; provided, however, SELLER shall notify
ALCON of any serious adverse event, as defined in FDA or other applicable
regulations, pertaining to the Product, within twenty-four (24) hours after
receipt thereof. SELLER agrees to cooperate with ALCON to investigate and
resolve all complaints and to take remedial action to avoid similar complaints
in the future. This Section shall survive the expiration or termination for
whatever reason of this Agreement.   9.   Product Validation: It is understood
and agreed by the parties hereto that all processes affecting the purported
identity, strength, or quality of the Product being manufactured, assembled
and/or packaged shall be qualified and maintained in a validated state. ALCON
shall be notified in advance of such validations and the protocols describing
these validations shall be reviewed by ALCON’s Quality Assurance Department
prior to the commencement of any validation and in accordance with Article I,
Section 1.04. ALCON shall assess any intended product validation protocols based
on the potential risk and will not unreasonably withhold or delay consent.
Copies of validation reports and

A-2



--------------------------------------------------------------------------------



 



    data will be made available to ALCON by the SELLER in the event such
documentation is needed to support Product applications or dossiers.   10.  
Recall: At any time, should information come into the possession of SELLER which
would indicate the need or the necessity for a review for a possible recall of
the Product. SELLER will notify ALCON immediately and will assist ALCON as
required in the course of any recall. In the event ALCON shall be required or
shall voluntarily decide to recall any Alcon Finished Product which incorporates
any Product manufactured by SELLER pursuant to this Agreement, then SELLER shall
cooperate with ALCON in implementing such recall. ALCON shall bear the cost and
expense of any such recall, provided, however, if such recall is initiated
because of the failure of the Product to conform to the warranty set forth in
Paragraph 5.01, SELLER shall promptly reimburse ALCON for all direct costs and
expenses associated with such recall. The obligations of SELLER under this
Section shall survive the expiration or termination for whatever reason of this
Agreement. Any reimbursement obligation of SELLER hereunder shall not include
lost profits, lost revenues or internal costs of ALCON resulting from any
recall.   11.   Inspections/Audits by ALCON: SELLER agrees that ALCON may send
representatives to SELLER’s manufacturing facility to observe, audit and inspect
the production facilities for the Product, and SELLER will allow ALCON’s
representatives reasonable access to all manufacturing records for the Product
so as to ensure that SELLER is in compliance with the Product Standards,
provided that ALCON shall give SELLER at least five (5) business days in advance
of any such audit the names of the representatives and the visit agenda. Any
observation, audit, or inspection of SELLER by ALCON shall be during normal
working hours, of reasonable duration, at the sole expense of ALCON and shall be
subject to the obligations of confidentiality set forth in Article VI of this
Agreement. For the avoidance of doubt, the right to inspect granted to ALCON
shall not be deemed as granting to ALCON access to any trade secrets owned by
SELLER. SELLER shall use reasonable commercial efforts to correct any material
non-compliance with the Product Standards or other applicable laws, standards,
rules, regulations or requirements that are discovered and brought to its
attention as a result of such visits.   12.   Inspections/Audits by Regulatory
Organizations: SELLER shall notify ALCON in writing, within three (3) business
days after receipt of notice thereof, of any proposed or unannounced visit or
inspection of SELLER’s facility or the manufacturing process for the Product by
any government or regulatory agency, including, without limitation the FDA or a
Notified Body. SELLER shall provide to ALCON a copy of any report and other
written communications received from such government or regulatory agency in
connection with such visit or inspection and any written correspondence received
from any governmental agency relating to the Product, or SELLER’s facility
including support systems or manufacturing processes impacting the Product,
within five (5) business days after receipt thereof, and shall provide to ALCON
SELLER’s response to each such communication.

A-3